



Exhibit 10.1
THIRTEENTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


THIRTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of November 3, 2016 (this “Amendment No. 13”), is by and among Wells Fargo
Bank, National Association, a national banking association, in its capacity as
administrative and collateral agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Agent” as
hereinafter further defined), BlueLinx Corporation, a Georgia corporation,
successor by merger to the merger of BlueLinx Services Inc., a Georgia
corporation, with and into BlueLinx Corporation with BlueLinx Corporation as the
surviving corporation of such merger (“BlueLinx”), and BlueLinx Florida LP, a
Florida limited partnership (“BFLP”, and together with BlueLinx, each
individually a “Borrower” and collectively, “Borrowers”), BlueLinx Florida
Holding No. 1 Inc., a Georgia corporation (“BFH1”) and BlueLinx Florida Holding
No. 2 Inc., a Georgia corporation (“BFH2”), and together with BFH1, each
individually a “Corporate Guarantor” and collectively, “Corporate Guarantors”)
and BlueLinx Holdings Inc., a Delaware corporation (“Parent Guarantor”).
W I T N E S S E T H:
WHEREAS, Agent, the parties to the Loan Agreement as lenders (collectively,
“Lenders”), Borrowers and Corporate Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Amended and Restated Loan and Security Agreement,
dated August 4, 2006, by and among Agent, Lenders, Borrowers and Corporate
Guarantors, as amended by First Amendment to Amended and Restated Loan and
Security Agreement, dated as of October 22, 2008, Second Amendment to Amended
and Restated Loan and Security Agreement, dated as of July 7, 2010, Third
Amendment to Amended and Restated Loan and Security Agreement, dated as of May
10, 2011, Fourth Amendment to Amended and Restated Loan and Security Agreement,
dated as of August 11, 2011, Fifth Amendment to Amended and Restated Loan and
Security Agreement and Lender Joinder, dated as of March 29, 2013, Sixth
Amendment to Amended and Restated Loan and Security Agreement, dated as of June
28, 2013, Seventh Amendment to Amended and Restated Loan and Security Agreement,
dated as of March 14, 2014, Eighth Amendment to Amended and Restated Loan and
Security Agreement, dated as of July 8, 2014, Ninth Amendment to Amended and
Restated Loan and Security Agreement, dated as of August 14, 2014, Tenth
Amendment to Amended and Restated Loan and Security Agreement, dated as of
February 18, 2015, Eleventh Amendment to Amended and Restated Loan and Security
Agreement, dated as of March 10, 2016, and Twelfth Amendment to Amended and
Restated Loan and Security Agreement, dated as of March 24, 2016 (as from time
to time further amended, modified, supplemented, extended, renewed, restated or
replaced, the “Loan Agreement”, and together with all agreements, documents and
instruments at any time executed and/or delivered in connection therewith or
related thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated, or replaced, collectively, the “Financing Agreements”);
WHEREAS, Borrowers and Corporate Guarantors and Parent Guarantor have requested
that Agent and Lenders (a) extend the Final Maturity Date, (b) extend the
Tranche A Loan Maturity Date and (c) enter into certain other amendments to the
Loan Agreement;
WHEREAS, the parties hereto desire to enter into this Amendment No. 13 to
evidence and effectuate such amendments under the Loan Agreement, in each case
subject to the terms and conditions and to the extent set forth herein;
NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
Section 1.Amendments.




--------------------------------------------------------------------------------





1.1    Additional Definitions. As used herein or in the Loan Agreement or in any
of the other Financing Agreements, the following terms shall have the meanings
set forth below and the Loan Agreement and the other Financing Agreements shall
be deemed and are hereby amended to include, in addition and not in limitation,
the following definitions:
“Amendment No. 13” shall mean the Thirteenth Amendment to Amended and Restated
Loan and Security Agreement, dated as of November 3, 2016, by and among Agent,
Borrowers, Corporate Guarantors, Parent Guarantor and Lenders, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to any Borrower, Guarantor or Parent Guarantor or its
Subsidiaries from time to time concerning or relating to bribery or corruption.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervisions with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Sanctions” shall mean, individually and collectively, respectively, any and all
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by: (a) the United States of America, including,
without limitation, those administered by the Office of Foreign Assets Control
(“OFAC”) of the U.S. Department of Treasury, the U.S. Department of State, (b)
the United Nations Security Council, (c) the European Union or any European
Union member state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any
other governmental authority in any jurisdiction in which Parent Guarantor, any
Borrower or any Guarantor or any of their Subsidiaries is located or doing
business, in each case that has authority over Parent Guarantor, any Borrower or
any Guarantor or any of their Subsidiaries, as applicable.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
1.2    Amendments to Definitions.




--------------------------------------------------------------------------------





(a)    All references to the term “Capital Leases” in the Loan Agreement and
other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:
“Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is or is required
to be reflected as a capital lease on the balance sheet of such Person;
provided, that, for purposes of calculating compliance with Section 9.9(b) and
Section 9.17(b) hereof, any lease of a SPE Property on or after the effective
date of Amendment No. 13 that was (i) previously leased by Borrower or its
Subsidiaries pursuant to the SPE Master Lease and (ii) that arises out of a sale
and leaseback transaction shall be classified as an operating lease
notwithstanding any accounting treatment that may be required under GAAP.
(b)    All references to the term “Defaulting Lender” in the Loan Agreement and
other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:
“Defaulting Lender” shall mean any Lender that (a) has failed to fund any
amounts required to be funded by it under this Agreement within one (1) Business
Day of the date that it is required to do so under this Agreement (including the
failure to make available to Agent amounts required pursuant to a Settlement or
to make a required payment in connection with a Letter of Credit), (b) notified
Borrowers, Agent, or any Lender in writing that it does not intend to comply
with all or any portion of its funding obligations under this Agreement, (c) has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under other agreements generally
under which it has committed to extend credit, (d) failed, within one (1)
Business Day after written request by Agent, to confirm that it will comply with
the terms of this Agreement relating to its obligations to fund any amounts
required to be funded by it under this Agreement, (e) otherwise failed to pay
over to Agent or any other Lender any other amount required to be paid by it
under this Agreement on the date that it is required to do so under this
Agreement, or (f) (i) becomes or is insolvent or has a parent company that has
become or is insolvent, (ii) becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian or
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or (iii)
becomes subject to an EU Bail-In Action.
(c)    All references to the term “Financial Covenant Compliance Excess
Availability” in the Loan Agreement and other Financing Agreements shall be
deemed and each such reference is hereby replaced with the following:
“Financial Covenant Compliance Excess Availability” shall mean during the
following measurement periods, the amount of Excess Availability set forth next
to such period:




--------------------------------------------------------------------------------





Measurement Period


Excess Availability
(a) From October 1, 2016 through and including March 31, 2017


$32,500,000


(b) From April 1, 2017 through and including April 30, 2017


$36,000,000


(c) From May 1, 2017 through and including May 31, 2017


$36,500,000


(d) From June 1, 2017 through and including June 30, 2017


$37,000,000


(e) From July 1, 2017 through and
including July 31, 2017


$37,500,000


(f) From August 1, 2017 through and including August 31, 2017


$38,000,000


(g) From September 1, 2017 through and including September 30, 2017


$38,500,000


(h) From October 1, 2017 through and including October 31, 2017


$39,000,000


(i) From November 1, 2017 through and including November 30, 2017


$39,250,000


(j) From December 1, 2017 through and including December 31, 2017


$39,500,000


(k) From January 1, 2018 through and including January 31, 2018


$39,750,000


(l) From February 1, 2018 through and including February 28, 2018


$40,000,000


(m) From March 1, 2018 through and including March 31, 2018


$40,250,000


(n) From April 1, 2018 through and including April 30, 2018


$40,500,000


(o) From May 1, 2018 through and including May 31, 2018


$41,000,000


(p) From June 1, 2018 through and including June 30, 2018


$41,500,000


(q) From July 1, 2018 and at all times thereafter


$42,000,000



(d)    All references to the term “Final Maturity Date” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby replaced with the following:
“Final Maturity Date” shall mean July 15, 2018.
(e)    All references to the term “Financial Covenant Compliance Period” in the
Loan Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Financial Covenant Compliance Period” shall mean the period commencing on (1)
any date from October 1, 2016 through and including March 31, 2017 on which
Excess Availability is less than $32,500,000 and (2) any date from April 1, 2017
and thereafter on which Excess Availability has been less than the greater of
(a) the Financial Covenant Compliance Excess Availability for such applicable
period




--------------------------------------------------------------------------------





and (b) the amount equal to twelve and one-half (12.5%) percent of the lesser of
(i) the sum of (A) the Borrowing Base and (B) the Tranche A Borrowing Base or
(ii) the Maximum Credit, and ending on a subsequent date on which Excess
Availability has been equal to or greater than the greater of (a) $45,000,000,
and (b) the amount equal to twelve and one-half (12.5%) percent of the lesser of
(i) the sum of (A) the Borrowing Base and (B) the Tranche A Borrowing Base or
(ii) the Maximum Credit, for the sixtieth (60th) consecutive day.
(f)    All references to the term “Revolving Loan Threshold Limit” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Revolving Loan Threshold Limit” shall mean the amount, calculated at any time,
equal to $335,000,000, subject to adjustment as provided in Section 2.1(e)
hereof.
(g)    All references to the term “Sanctioned Entity” in the Loan Agreement and
other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:
“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.
(h)    All references to the term “Sanctioned Person” in the Loan Agreement and
other Financing Agreements shall be deemed and each such reference is hereby
replaced with the following:
“Sanctioned Person” means, at any time, (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, or any
other Sanctions-related list maintained by any relevant Sanctions authority, (b)
a Person or legal entity that is a target of Sanctions, (c) any Person
operating, organized or resident in a Sanctioned Entity, or (d) any Person
directly or indirectly owned or controlled (individually or in the aggregate) by
or acting on behalf of any such Person or Persons described in clauses (a)
through (c) of this definition.
(i)    All references to the term “Tranche A Loan Limit” in the Loan Agreement
and the other Financing Agreements shall be deemed and each such reference is
hereby replaced with the following:
“Tranche A Loan Limit” shall mean (a) from October 1, 2016 through and including
October 31, 2016, $16,000,000, (b) from November 1, 2016 through and including
July 14, 2018, as set forth on Schedule A hereto, and (c) on and after July 15,
2018, the Tranche A Loan Limit shall be $-0-; provided, that, to the extent the
conditions set forth in Section 2.1(d)(i)(y) hereof are not satisfied on the
date of any such reduction, the Tranche A Loan Limit shall not be reduced by
such scheduled reduction amount. If the conditions set forth in Section
2.1(d)(i)(y) hereof are satisfied on the date of any subsequent reduction, the
Tranche A Loan Limit shall be reduced by the amount of such scheduled reduction
set forth on Schedule A hereto.
(j)    All references to the term “Tranche A Loan Maturity Date” in the Loan
Agreement and the other Financing Agreements shall be deemed and each such
reference is hereby replaced with the following:
“Tranche A Loan Maturity Date” shall mean July 15, 2018 or earlier in accordance
with the terms and conditions hereof.
1.3    Interpretation. Capitalized terms used herein which are not otherwise
defined herein shall have the respective meanings ascribed to them in the Loan
Agreement.
Section 2.    Amendments to Loan Agreement.




--------------------------------------------------------------------------------





2.1    Tranche A Loans. Sections 2.1(d)(i) of the Loan Agreement is hereby
replaced with the following:
“(i)    Borrowers shall make mandatory payments or prepayments of principal in
respect of the Tranche A Loans prior to the Final Maturity Date (A) on the date
of any regularly scheduled reduction in the amount of the Tranche A Loan Limit
to the extent a payment is required to be made to reduce the outstanding Tranche
A Loans to the amount equal to or less than the then effective Tranche A Loan
Limit, (B) using net cash proceeds of the sale of Capital Stock after March 14,
2014 by a Borrower or Guarantor or one of its Subsidiaries (including BlueLinx
Building Products Canada Ltd.) in accordance with Section 9.7(b)(iv) hereof or
by Parent Guarantor or one of its Subsidiaries (other than a Borrower,
Guarantor, BlueLinx or Building Products Canada Ltd.) or a sale of equity
interests in an SPE Propco in accordance with Section 9.24(b)(iii) hereof) and
(C) using net cash proceeds from the issuance of any Indebtedness after March
14, 2014 by a Borrower or Guarantor or one of its Subsidiaries (including
BlueLinx Building Products Canada Ltd.) in accordance with Section 9.9(f) or
9.9(o) hereof or by Parent Guarantor or one of its Subsidiaries (other than a
Borrower, Guarantor or BlueLinx Building Products Canada Ltd.) or the incurrence
of any Indebtedness, the net proceeds of which are used to repay the Mortgage
Loan by an SPE Propco in accordance with Section 9.24(b)(ii) hereof), so long as
(x) in the case of the immediately preceding clauses (B) and (C), as the case
may be, the following conditions shall have been satisfied: (1) on and after
giving effect to such payment or prepayment, Excess Availability is not less
than $50,000,000, and (2) on and after giving effect to any such payment or
prepayment, no Event of Default shall exist or have occurred and be continuing,
and (y) in the case of the immediately preceding clause (A), commencing with any
payment or prepayment on and after August 1, 2017 through, but not including the
Tranche A Loan Maturity Date, the following conditions shall have been
satisfied: (1) on and after giving effect to such payment or prepayment, Excess
Availability is not less than $50,000,000, and (2) on and after giving effect to
any such payment or prepayment, no Event of Default shall exist or have occurred
and be continuing; and”
2.2    Use of Proceeds. Section 6.7 of the Loan Agreement is hereby replaced
with the following:
    “6.7    Use of Proceeds. All Loans made or provided by or on behalf of
Lenders to Borrowers pursuant to the provisions hereof shall be used by
Borrowers only for general operating, working capital and other proper corporate
purposes of Borrowers not otherwise prohibited by the terms hereof. None of the
proceeds will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security or for the purposes of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Loans to be
considered a “purpose credit” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System, as amended. Borrowers, Guarantors and
Parent Guarantor shall not use, directly or indirectly, the proceeds of any
Loans to make any payments to a Sanctioned Entity or a Sanctioned Person, to
finance any investments in a Sanctioned Entity or a Sanctioned Person, to fund
any operations of a Sanctioned Entity or a Sanctioned Person, that in each case
is prohibited by any applicable Sanctions, or in any other manner that would
result in a violation of Sanctions by any Person.”
2.3    Settlement. Section 6.10(d) of the Loan Agreement is hereby replaced with
the following:
“(d) If Agent is not funding a particular Loan to Borrowers pursuant to this
Section on any day, Agent may assume that each Lender will make available to
Agent such Lender’s Pro Rata Share of the Revolving Loan requested or otherwise
made on such day and Agent may, in its discretion, but shall not be obligated
to, cause a corresponding amount to be made available to Borrowers on such day.
If Agent makes such corresponding amount available to Borrowers and such
corresponding amount is not in fact made available to Agent by such Lender,
Agent shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon for each day from the date such payment
was due until the date such amount is paid to Agent at the interest rate
provided for in Section 3.1 hereof. During the period in which such Lender has
not paid such corresponding amount to Agent, notwithstanding anything to the
contrary contained in this Agreement or any of the other Financing Agreements,
the amount so advanced by Agent to Borrowers shall, for all purposes hereof, be
a Loan made by Agent for its own account. Upon any such failure by a Lender to
pay Agent, Agent shall promptly thereafter notify Administrative Borrower of




--------------------------------------------------------------------------------





such failure and Borrowers shall immediately pay such corresponding amount to
Agent for its own account. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by or on behalf of any Borrower or any
Guarantor to Agent for the Defaulting Lender’s benefit, nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder. Amounts payable to
a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to Borrowers the amount of all such
payments received or retained by it for the account of such Defaulting Lender.
For purposes of voting or consenting to matters with respect to this Agreement
and the other Financing Agreements and determining Pro Rata Shares, such
Defaulting Lender shall be deemed not to be a Lender and such Defaulting
Lender’s Commitment shall be deemed to be zero (0). This Section shall remain
effective with respect to a Defaulting Lender until such default is cured. The
operation of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, or relieve or excuse the performance by any
Borrower or any Guarantor of their duties and obligations hereunder.”
2.4    Patriot Act. Section 8.20 of the Loan Agreement is hereby replaced with
the following:
    “8.20     Patriot Act. To the extent applicable, Parent Guarantor, each
Borrower and each Guarantor is in compliance, in all material respects, with the
(a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of any Loan or Letter of Credit shall be
used, and Parent Guarantor, each Borrower, each Guarantor and their Subsidiaries
shall procure that its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Loan or Letter of Credit (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Entity in violation of applicable
Sanctions, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.”
2.5    OFAC. Section 8.21 of the Loan Agreement is hereby replaced with the
following:
“8.21    OFAC/Sanctions. Neither Parent Guarantor, nor any Borrower, nor any
Guarantor nor any of their Subsidiaries is in violation of any Sanctions.
Neither Parent Guarantor, nor any Borrower, nor any Guarantor nor any of their
Subsidiaries nor any director or officer of Parent Guarantor, Borrower or any
Guarantor, nor to the knowledge of Parent Guarantor, any such Borrower, such
Guarantor or any of their Subsidiaries, any employee, agent or Affiliate of
Parent Guarantor, such Borrower, such Guarantor or such Subsidiary (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities, in each case in
violation of applicable Sanctions.  Each of Parent Guarantor, Borrowers,
Guarantors and their Subsidiaries has implemented and maintains in effect
policies and procedures designed to ensure compliance by Parent Guarantor,
Borrowers, Guarantors and their Subsidiaries and their respective directors,
officers, employees and agents with the Anti-Corruption Laws. Each of Parent
Guarantor, Borrowers, Guarantors and their Subsidiaries, and to the knowledge of
each of Parent Guarantor, Borrowers, Guarantors and their Subsidiaries, each
director, officer, employee, agent and Affiliate of Parent Guarantor, each such
Borrower, each such Guarantor and each such Subsidiary, is in compliance with
the Anti-Corruption Laws in all material respects. No proceeds of any Loan made
or Letter of Credit issued hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity in violation of applicable Sanctions, or otherwise
used in any manner that would result in a violation of any applicable Sanction
by any Person (including Agent, any Secured Party or any of their Affiliates or
other individual or entity participating in any transaction).”
2.6    Encumbrances. Section 9.8(k) of the Loan Agreement is hereby replaced
with the following:




--------------------------------------------------------------------------------





    “(k)    pledges and deposits of cash by any Borrower or any Guarantor after
the date hereof in the ordinary course of business and commercially reasonable
in connection with Real Property leases, workers’ compensation, unemployment
insurance and other types of social security benefits or in connection with
obligations under Hedging Transactions;”
2.7    Excess Availability. Section 9.23 of the Loan Agreement is hereby
replaced with the following:
“9.23    Excess Availability. Borrowers shall at all times maintain Excess
Availability of not less than the following amounts during the following time
periods:
Measurement Period


Amount of
Excess Availability
(a) From October 1, 2016 through and including March 31, 2017


$32,500,000


(b) From April 1, 2017 through and including April 30, 2017


$35,000,000


(c) From May 1, 2017 through and including May 31, 2017


$35,500,000


(d) From June 1, 2017 through and including June 30, 2017


$36,000,000


(e) From July 1, 2017 through and
including July 31, 2017


$36,500,000


(f) From August 1, 2017 through and including August 31, 2017


$37,000,000


(g) From September 1, 2017 through and including September 30, 2017


$37,500,000


(h) From October 1, 2017 through and including October 31, 2017


$38,000,000


(i) From November 1, 2017 through and including November 30, 2017


$38,250,000


(j) From December 1, 2017 through and including December 31, 2017


$38,500,000


(k) From January 1, 2018 through and including January 31, 2018


$38,750,000


(l) From February 1, 2018 through and including February 28, 2018


$39,000,000


(m) From March 1, 2018 through and including March 31, 2018


$39,250,000


(n) From April 1, 2018 through and including April 30, 2018


$39,500,000


(0) From May 1, 2018 through and including May 31, 2018


$40,000,000


(p) From June 1, 2018 through and including June 30, 2018


$40,500,000


(q) From July 1, 2018 and at all times thereafter


$41,000,000



;provided, that, commencing on and after August 1, 2017, if a mandatory
reduction of the Tranche A Loan Limit is not made on the date of such reduction
as set forth in the definition of Tranche A Loan




--------------------------------------------------------------------------------





Limit because the conditions to such reduction are not satisfied in accordance
with Section 2.1(d)(i) hereof, the amount of Excess Availability set forth in
this Section 9.23 next to the applicable measurement period shall be permanently
increased by the amount of the Tranche A Loan Limit reduction that was not made
on the date set forth in the definition of Tranche A Loan Limit. The amounts of
any such increases in Excess Availability shall be cumulative so that the
aggregate amount of all Tranche A Loan Limit reductions that are not made are
added to the aggregate amount of Excess Availability set forth in this Section
9.23.”
2.8    Amendments and Waivers.
(a)    Section 11.3(a)(ii)(F) of the Loan Agreement is hereby amended by
replacing the reference to “July 15, 2017” with the reference to “July 15,
2018”.
(b)    Section 11.3(a)(v)(B) of the Loan Agreement is hereby amended by
replacing the reference to “July 15, 2017” with the reference to “July 15,
2018”.
2.9    Patriot Act. Section 13.11 of the Loan Agreement is hereby replaced with
the following:
“13.11    Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify each
Borrower in accordance with the Patriot Act. In addition, if Agent is required
by law or regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for Parent Guarantor, any Borrower or any Guarantor
and (b) OFAC/PEP searches and customary individual background checks for Parent
Guarantor’s, any Borrower’s or any Guarantor’s senior management and key
principals, and Parent Guarantor, each Borrower and each Guarantor agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Lender Expenses
hereunder and be for the account of Borrowers.”
2.10    EU Bail-In Acknowledgment. A new Section 13.12 is hereby added to the
Credit Agreement as follows:
“13.12 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or




--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”
Section 3.    Amendments to Exhibits and Schedules.
3.1    A new Schedule A to the Loan Agreement (Tranche A Loan Limit) is hereby
added to the Loan Agreement attached as Exhibit A to this Amendment No. 13.
3.2    Schedule 1.1 to the Loan Agreement (Revolving Loan Commitments) is hereby
replaced with the Schedule 1.1 to the Loan Agreement attached as Exhibit B to
this Amendment No. 13.
3.3    Schedule 1.2 to the Loan Agreement (Tranche A Loan Commitments) is hereby
replaced with the Schedule 1.2 to the Loan Agreement attached as Exhibit C to
this Amendment No. 13.
Section 4.    Representations and Warranties. Borrowers and Guarantors, jointly
and severally, represent and warrant with and to Agent and Lenders as follows,
which representations and warranties, together with the representations and
warranties in the other Financing Agreements, shall survive the execution and
delivery hereof, and the truth and correctness thereof, in all material
respects, being a continuing condition of the making of any Loans by Lenders (or
Agent on behalf of Lenders) to Borrowers:
4.1    This Amendment No. 13 has been duly authorized, executed and delivered by
all necessary action on the part of Borrowers and Guarantors which are a party
hereto and is in full force and effect as of the date hereof, as the case may
be, and the obligations of Borrowers or Guarantors contained herein constitute
legal, valid and binding obligations of Borrowers and Guarantors, as the case
may be, enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
4.2    The execution, delivery and performance of this Amendment No. 13 and each
other agreement or instrument to be executed and delivered by Parent Guarantor,
Borrowers or Guarantors hereunder (a) are all within Parent Guarantor’s,
Borrowers’ and Guarantors’ corporate or limited liability company powers, (b)
are not in contravention of law or the terms of Parent Guarantor’s, Borrowers’
or Guarantors’ certificate of incorporation, by laws, certificate of formation,
operating agreements or other organizational documentation, or any indenture,
agreement or undertaking to which Parent Guarantor, each Borrower and Guarantor
is a party or by which or its property are bound and (c) will not result in the
creation or imposition of, or require or give rise to any obligation to grant,
any lien, security interest, charge or other encumbrance upon any property of
Parent Guarantor, Borrowers or Guarantors, except as provided in the Financing
Agreements.
4.3    On or before November 30, 2016 (unless extended by Agent in its sole
discretion, which consent shall not be unreasonably withheld and which consent
may be effected by e-mail), Borrowers and Guarantors shall deliver to Agent
true, correct and complete copies of all of the material Mortgage Loan
Documents. After giving effect to the provisions of this Amendment No. 13, no
Mortgage Loan Default or Mortgage Loan Event of Default exists or has occurred
and is continuing.
4.4    All of the representations and warranties set forth in the Loan Agreement
as amended hereby, and the other Financing Agreements, are true and correct in
all material respects (or in all respects in the case of any representation and
warranty qualified by materiality or Material Adverse Change) after giving
effect to the provisions of this Amendment No. 13, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects (or in all respects in the case of any representation and warranty
qualified by materiality or Material Adverse Change) as of such date.




--------------------------------------------------------------------------------





4.5    After giving effect to the provisions of this Amendment No. 13, no
Default or Event of Default exists or has occurred and is continuing.
Section 5.    Release by Parent, Guarantor, Borrowers and Guarantors.
5.1    Release.
(a)    In consideration of the agreements of Agent and Lenders contained herein,
and the continued making of the loans, advances and other accommodations by
Lenders (or Agent on behalf of Lenders) to Borrowers pursuant to the Loan
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Parent Guarantor, each Borrower and
Guarantor, on behalf of itself and its successors, assigns, and other legal
representatives, hereby, jointly and severally, absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent, each Lender, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives and their respective successors and assigns (Lender and all such
other parties being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
each of Parent Guarantor, any Borrower or Guarantor, or any of its successors,
assigns, or other legal representatives and their respective successors and
assigns may now or hereafter own, hold, have or claim to have against the
Releasees or any of them for, upon, or by reason of any nature, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment No. 13, including, without limitation, for or on account of, or in
relation to, or in any way in connection with the Loan Agreement, as amended and
supplemented through the date hereof, and the other Financing Agreements.
(b)    Parent Guarantor and each Borrower and Guarantor understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
(c)    Parent Guarantor and each Borrower and Guarantor agrees that no fact,
event, circumstance, evidence or transaction which could now be asserted or
which may hereafter be discovered shall affect in any manner the final and
unconditional nature of the release set forth above.
(d)    Parent Guarantor, Borrowers and Guarantors represent and warrant that
each such Person is the sole and lawful owner of all right, title and interest
in and to all of the claims released hereby and each such Person has not
heretofore voluntarily, by operation of law or otherwise, assigned or
transferred or purported to assign or transfer to any person any such claim or
any portion thereof.
(e)    Nothing contained herein shall constitute an admission of liability with
respect to any Claim on the part of any Releasee.
5.2    Covenant Not to Sue. Parent Guarantor and each Borrower and Guarantor, on
behalf of itself and its successors, assigns, and other legal representatives,
hereby absolutely, unconditionally and irrevocably, jointly and severally,
covenants and agrees with each Releasee that it will not sue (at law, in equity,
in any regulatory proceeding or otherwise) any Releasee on the basis of any
Claim released, remised and discharged by Parent Guarantor, any Borrower or
Guarantor pursuant to Section 5.1 hereof. If Parent Guarantor, any Borrower or
Guarantor violates the foregoing covenant, Parent Guarantor, each Borrower and
Guarantor agrees to pay, in addition to such other damages as any Releasee may
sustain as a result of such violation, all attorneys’ fees and costs incurred by
any Releasee as a result of such violation.
5.3    Waiver of Statutory Provisions. PARENT GUARANTOR, EACH BORROWER AND EACH
GUARANTOR HEREBY EXPLICITLY WAIVE ALL RIGHTS UNDER AND ANY BENEFITS OF ANY




--------------------------------------------------------------------------------





COMMON LAW OR STATUTORY RULE OR PRINCIPLE WITH RESPECT TO THE RELEASE OF SUCH
CLAIMS, PARENT GUARANTOR, EACH BORROWER AND EACH GUARANTOR) AGREE THAT NO SUCH
COMMON LAW OR STATUTORY RULE OR PRINCIPLE SHALL AFFECT THE VALIDITY OR SCOPE OR
ANY OTHER ASPECT OF THIS RELEASE.
Section 6.    Conditions Precedent. Concurrently with the execution and delivery
hereof, and as a further condition to the effectiveness of this Amendment No. 13
and the agreement of Agent to the modifications and amendments set forth in this
Amendment No. 13:
6.1    Agent shall have received an executed copy of an original or executed
original counterparts of this Amendment No. 13 by electronic mail or facsimile
(with the originals to be delivered within five (5) Business Days after the date
hereof), duly authorized, executed and delivered by each Borrower and Guarantor;
6.2    each Borrower, Guarantor and Parent Guarantor shall deliver, or cause to
be delivered, to Agent a true and correct copy of any consent, waiver or
approval to or of this Amendment No. 13, which any Borrower, Guarantor or Parent
Guarantor is required to obtain from any other Person, and such consent,
approval or waiver shall be in a form and substance satisfactory to Agent in its
good faith determination;
6.3    all requisite corporate action and proceedings in connection with this
Amendment No. 13 and the other Financing Agreements delivered in connection
herewith, shall be satisfactory in form and substance to Agent, and Agent shall
have received all information and copies of all documents, including records of
requisite corporate action and proceedings which Agent may have requested in
connection therewith, such documents where requested by Agent or its counsel to
be certified by appropriate corporate officers or Governmental Authority;
6.4    Agent shall have received approvals of all Lenders required to consent to
the amendments to the Loan Agreement and the other Financing Agreements, set
forth in this Amendment No. 13;
6.5    Agent shall have received payment, or shall be authorized to charge the
Borrowers’ Loan Account for payment, of all fees (including all fees payable to
Lenders) set forth in any fee letter between Agent and Borrowers with respect to
the transactions contemplated by this Amendment No. 13;
6.6    all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended by this Amendment No. 13,
shall be true and correct in all material respects (or in all respects in the
case of any representation and warranty qualified by materiality or Material
Adverse Change) on and as of the date hereof, as if made on the date hereof,
except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects (or in all respects in the case of any
representation and warranty qualified by materiality or Material Adverse Change)
as of such date;
6.7    all other documents and legal matters in connection with the transactions
contemplated by this Amendment No. 13 shall have been delivered, executed, or
recorded and shall be in form and substance satisfactory to Agent; and
6.8    after giving effect to the amendment contemplated by this Amendment No.
13, no Default or Event of Default shall exist or have occurred and be
continuing.
Section 7.    Effect of this Amendment No. 13.
7.1    Except as expressly set forth herein, no other amendments, changes or
modifications to the Financing Agreements are intended or implied, and in all
other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof and Borrowers
and Guarantors shall not be entitled to any other or further amendment by virtue
of the provisions of this Amendment No. 13 or with respect to the subject matter
of this Amendment No. 13. To the extent of conflict between the terms of this




--------------------------------------------------------------------------------





Amendment No. 13 and the other Financing Agreements, the terms of this Amendment
No. 13 shall control. The Loan Agreement and this Amendment No. 13 shall be read
and construed as one agreement.
7.2    All references to time periods, measurement periods, dates and amounts in
the definitions of Financial Covenant Compliance Excess Availability, Financial
Covenant Compliance Period, Tranche A Loan Limit and Tranche A Loan Commitments
and in Section 9.23 of the Loan Agreement, shall be amended for the time periods
and amounts set forth herein on and after the Amendment No. 13 Effective Date.
All references to the time periods, measurement periods, dates and amounts in
the definitions of Financial Covenant Compliance Excess Availability, Financial
Covenant Compliance Period, Tranche A Loan Limit and Tranche A Commitment and in
Section 9.23 of the Loan Agreement in effect prior to the Amendment No. 13
Effective Date shall apply to the extent any of the financial or other
information used to calculate such amounts for any applicable measurement period
is or may be incorrect such that such amount calculated at any prior measurement
period shall have been incorrect, Borrowers and Guarantors shall promptly inform
Agent of such event. If the corrected information would result in a breach of
the applicable covenant in the Loan Agreement, such breach shall, at Agent’s
option, constitute an Event of Default. Agent specifically reserves all of its
rights and remedies under the Loan Agreement and the other Financing Agreements
with respect to the delivery by Borrowers and Guarantors of such incorrect
information and the calculation of the amounts for any such applicable
measurement period.
Section 8.    Further Assurances. Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Agent to effectuate the provisions and purposes set
forth in this Amendment No. 13.     
Section 9.    Governing Law. The validity, interpretation and enforcement of
this Amendment No. 13 and any dispute arising out of the relationship between
the parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflict of laws or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
Section 10.    Binding Effect. This Amendment No. 13 shall be binding upon and
inure to the benefit of Borrowers, Guarantors, Agent and Lenders and their
respective successors and assigns.
Section 11.    Waiver, Modification, Etc. No provision or term of this Amendment
No. 13 may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.
Section 12.    Entire Agreement. This Amendment No. 13 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.
Section 13.    Headings. The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 13.
Section 14.    Counterparts. This Amendment No. 13 may be executed in any number
of counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 13 by telefacsimile or other electronic
transmission shall have the same force and effect as the delivery of an original
executed counterpart of this Amendment No. 13. Any party delivering an executed
counterpart of this Amendment No. 13 by telefacsimile or other electronic
transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this Amendment No. 13.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 13 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
BORROWERS


BLUELINX CORPORATION
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Senior Vice President, Chief Financial Officer, Treasurer, and Principal
Accounting Officer


BLUELINX FLORIDA LP
By: BlueLinx Florida Holding No. 2 Inc., its General Partner
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Treasurer


GUARANTORS


BLUELINX FLORIDA HOLDING NO. 1 INC.
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Treasurer


BLUELINX FLORIDA HOLDING NO. 2 INC.
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Treasurer


BLUELINX HOLDINGS INC.
By: /s/ Susan C. O'Farrell
Name: Susan C. O'Farrell
Title: Senior Vice President, Chief Financial Officer, Treasurer, and Principal
Accounting Officer


AGENTS AND LENDERS


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Revolving Loan Lender
and Tranche A Loan Lender
By: /s/ Thomas A. Martin
Name: Thomas A. Martin
Title: Vice President


BANK OF AMERICA, N.A., as Joint Lead Arranger, Bookrunner and a Documentation
Agent and as a Revolving Loan Lender and a Tranche A Loan Lender
By: /s/ Douglas Cowan
Name: Douglas Cowan
Title: Senior Vice President


JPMORGAN CHASE BANK, N.A., as a Documentation Agent and as a Revolving Loan
Lender
By: /s/ Eric A. Anderson
Name: Eric A. Anderson
Title: Authorized Officer








--------------------------------------------------------------------------------





REGIONS BANK, as Syndication Agent and as a Joint Bookrunner and as a Revolving
Loan Lender
By: /s/ Kathy Myers
Name: Kathy Myers
Title: Vice President


TD BANK, N.A., as a Revolving Loan Lender
By: /s/ Bethany Buetenhuys
Name: Bethany Buetenhuys
Title: Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Revolving Loan Lender
By: /s/ Heath J. Hayes
Name: Heath J. Hayes
Title: Assistance Vice President




















































































--------------------------------------------------------------------------------





















--------------------------------------------------------------------------------






EXHIBIT A
TO
AMENDMENT NO. 13 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


A new Schedule A to the Loan Agreement is hereby added as follows:


SCHEDULE A
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Tranche A Loan Limit


Measurement Period
Amount of
Tranche A Loan Limit 

(a) From November 1, 2016 through and
including November 30, 2016
$15,750,000
(b) From December 1, 2016 through and
including December 31, 2016
$15,500,000
(c) From January 1, 2017 through and
including January 31, 2017
$15,250,000
(d) From February 1, 2017 through and
including February 28, 2017
$15,000,000
(e) From March 1, 2017 through and
including March 31, 2017
$14,750,000
(f) From April 1, 2017 through and
including April 30, 2017
$14,500,000
(g) From May 1, 2017 through and
including May 31, 2017
$14,250,000
(h) From June 1, 2017 through and
including June 30, 2017
$14,000,000
(i) From July 1, 2017 through and
including July 31, 2017
$14,000,000
(j) From August 1, 2017 through and
including August 31, 2017
$13,500,000





--------------------------------------------------------------------------------





 
Measurement Period
Amount of
Tranche A Loan Limit 

(k) From September 1, 2017 through and
including September 30, 2017
$13,500,000
(l) From October 1, 2017 through and
including October 31, 2017
$13,500,000
(m) From November 1, 2017 through and
including November 30, 2017
$13,000,000
(n) From December 1, 2017 through and
including December 31, 2017
$13,000,000
(o) From January 1, 2018 through and
including January 31, 2018
$13,000,000
(p) From February 1, 2018 through and
including February 28, 2018
$13,000,000
(q) From March 1, 2018 through and
including March 31, 2018
$12,500,000
(r) From April 1, 2018 through and
including April 30, 2018
$12,500,000
(s) From May 1, 2018 through and
including May 31, 2018
$12,500,000
(t) From June 1, 2018 through and
including June 30, 2018
$12,000,000
(u) From July 1, 2018 through and including July 14, 2018
$12,000,000
(v) July 15, 2018
$-0-

;provided, that, commencing on and after August 1, 2017 through but not
including July 15, 2018, if a mandatory reduction of the Tranche A Loan Limit is
not made on the date of such reduction as set forth above because the conditions
to such reduction are not satisfied in accordance with Section 2.1(d)(i)(y) of
the Loan Agreement, the Tranche A Loan Limit shall not be reduced on such date.
The amount of the Tranche A Loan Limit on such date shall thereafter remain in
effect until the next scheduled mandatory reduction as provided above, and if
the conditions to such reduction are satisfied in accordance with Section
2.1(d)(i)(y) of the Loan Agreement, then the Tranche A Loan Limit shall be
reduced by the amount of the reduction on such subsequent mandatory reduction
date.




--------------------------------------------------------------------------------






EXHIBIT B
TO
AMENDMENT NO. 13 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Schedule 1.1 to the Loan Agreement is hereby replaced with the following:

SCHEDULE 1.1
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Revolving Loan Commitments
Revolving Loan Lender
Revolving Loan Commitment
Wells Fargo Bank, National Association


$147,849,162.01


Bank of America, N.A.


$74,860,335.20


Regions Bank


$56,145,251.40


JPMorgan Chase Bank, N.A.


$24,953,445.06


PNC Bank, National Association


$18,715,083.80


TD Bank, N.A.
$
12,476,722.53


      Total
$
335,000,000.00











--------------------------------------------------------------------------------






EXHIBIT C
TO
AMENDMENT NO. 13 TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Schedule 1.2 to the Loan Agreement is hereby replaced with the following:

SCHEDULE 1.2
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Tranche A Loan Commitments
Tranche A Loan Lender
Tranche A Loan Commitment*
Wells Fargo Bank, National Association


$11,200,000


Bank of America, N.A.


$4,800,000


   Total


$16,000,000





*The Tranche A Loan Commitment of each Tranche A Loan Lender shall be reduced
proportionally based on each Tranche A Loan Lender’s Pro Rata Share as the
Tranche A Loan Limit is reduced in accordance with the definition of the Tranche
A Loan Limit and the other terms and conditions of the Loan Agreement.




